DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, specifically Hameed et al. (US 2006/0094461) disclose a dual mode interface device a processor coupled with the wireless transceiver, the wired communication controller, and the human interface device (HID) peripheral interface for transferring data between the HID, the wireless transceiver, and the wired communication controller, wherein the processor is capable of sensing whether the wired communication controller is connected to the host computer via a wired connection. See [0009].
Oliver (US 2006/0250380) teaches a dual mode mouse pen are enabled, whereby the mouse pen may be used as both a pen, or alternatively, as a mouse. In one embodiment, the pen may include a switch to select one of two modes: pen or mouse. Abstract.
Lee (US 2015/0212598) teaches the dual mode optical navigation device has the mode switching method includes: determining whether the first bottom surface or the second bottom surface contacts with the working surface; switching the dual mode optical navigation device to a first mode when identifying that the first bottom surface contacts with the working surface; and switching the dual mode optical navigation device to a second mode when identifying that the second bottom surface contacts with the working surface. Abstract.
However, none of the prior art cited alone or in combination provides the motivation to teach claimed invention “a dual mode mouse device, which is adapted to utilizing a first port to electrically connect to an electronic device and utilizing a mouse wireless communication module to wirelessly connect to the electronic device” including claimed limitations “wherein the control module transmits a plurality of control signals, and the control module is electrically connected to the cursor positioning sensing module, the power module and the mouse wireless communication module of the first mouse; and a wireless signal transceiver including: a processing module; the first port; a second port; a wireless communication module; and a USB signal processing module electrically connected to the first port, the second port, and the processing module; wherein the wireless communication module is electrically connected to the processing module; wherein when the first mouse is electrically connected to the second port of the wireless signal transceiver through a first wire, a first mouse control signal of the control module of the first mouse is transmitted to the wireless signal transceiver through the first wire, and the wireless signal transceiver utilizes the USB signal processing module to convert the first mouse control signal into a USB communication protocol control signal that is provided to the electronic device; wherein when the first mouse is not electrically connected to the second port of the wireless signal transceiver through the first wire, the first mouse control signal of the control module of the first mouse is transmitted to the wireless communication module of the wireless signal transceiver by the mouse wireless communication module, and the first mouse control signal is then provided to the electronic device, through the USB signal processing module, by the processing module of the wireless signal transceiver.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: May 11, 2022